DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 6-7, filed 09/11/20, with respect to the drawing objections, and claim rejections have been fully considered and are persuasive.  The objections and rejections of the office action dated 06/12/2020 has been withdrawn. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jeffry H. Nelson (reg. no. 30481) on January 6, 2021.
The application has been amended as follows: 
IN THE CLAIMS:
	Claim 14, lines 12-15, 
“receiving hydraulic fluid into the sub-system via the second inlet from a supply of hydraulic fluid, when the isolation valve is in the second position, wherein the receiving hydraulic fluid comprises receiving hydraulic fluid into the sub- system via the second inlet from a return line of the aircraft hydraulic system.”
has been changed to
--receiving hydraulic fluid into the sub-system via the second inlet from a return line of the aircraft hydraulic system, when the isolation valve is in the second position.—

This amendment to claim 14 was made to remedy a 112(b) issue with the recitation of “a supply of hydraulic fluid” in lines 12-13, as there is already a previously established “a supply of hydraulic fluid” in lines 7-8. This amendment was also made to improve the claim language by eliminating the need to redefine the second recitation of “a supply of hydraulic fluid” to “a return line of the aircraft hydraulic system”.

Claim 17, line 10,
"(i) to permit hydraulic fluid"
has been changed to
--(i) permit hydraulic fluid—

	This amendment to claim 17 was made to remedy a minor typo, as line 9 already recites “configured to” with respect to (i) and (ii).


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not disclose nor render obvious the articulated aircraft hydraulic circuit configuration as claimed in claim 1, 12, 17, or the method of operating the hydraulic circuit as claimed in claim 14; and there is insufficient rationale in the prior art to modify the prior art to reach the claimed hydraulic circuit configuration/method absent impermissible hindsight. Each of claims 1, 12 and 17 recite an articulated hydraulic circuit configuration with specified valves, sources of fluid, valve functions, relative structural positioning of various features, etc. and the recited combination of limitations appear to be novel and nonobvious.
Dependent claims 3-11, 13, 16, 18-19 are allowed because they depend from allowed independent claim 1, 12 or 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kamimura (US 5343703), Hansen et al. (US 9169001), Vaslin (US 5284083), Didey et al. (US 20180339766), Hamzeh et al. (US 6966614), all disclose hydraulic circuits with some of the various claimed features.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dustin T Nguyen whose telephone number is (571)270-0163.  The examiner can normally be reached on M, W, Th: 10am-6:30pm, F: 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathaniel E Wiehe can be reached on (571) 272-8648.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/DUSTIN T NGUYEN/Examiner, Art Unit 3745                                                                                                                                                                                                        January 14, 2021